Citation Nr: 0947021	
Decision Date: 12/10/09    Archive Date: 12/18/09

DOCKET NO.  06-12 307	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Togus, 
Maine


THE ISSUE

Entitlement to an initial rating higher than 10 percent for 
bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. Adams, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1966 to March 
1968.

This case is before the Board of Veterans' Appeals (Board) on 
appeal from a November 2005 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Togus, 
Maine, that granted service connection and awarded a 10 
percent disability rating for bilateral hearing loss, 
effective May 31, 2005.  In April 2009, this matter was 
remanded by the Board for further development.

In a November 2009 informal hearing presentation, it appears 
that the Veteran raised a claim of entitlement to automobile 
and adaptive equipment.  As that claim has not been developed 
for appellate review, the Board refers it to the RO for 
appropriate action.


FINDING OF FACT

The competent medical evidence demonstrates that the Veteran 
has no worse than level II hearing bilaterally.


CONCLUSION OF LAW


The criteria for a compensable rating for bilateral hearing 
loss have not been met.  38 U.S.C.A. §§ 1155, 5102, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ §§ 4.1, 4.2, 4.7, 4.10, 
4.85, 4.86, Diagnostic Code 6100 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant and any 
representative of any information, medical evidence, or lay 
evidence not previously provided to VA that is necessary to 
substantiate the claim.  This notice requires VA to indicate 
which portion of that information and evidence is to be 
provided by the claimant and which portion VA will attempt to 
obtain on the claimant's behalf.  38 U.S.C.A. §§ 5103, 5103A, 
5107 (West 2002); 38 C.F.R. § 3.159 (2009).  The notice must:  
(1) inform the claimant about the information and evidence 
not of record that is necessary to substantiate the claim; 
(2) inform the claimant about the information and evidence 
that VA will seek to provide; and (3) inform the claimant 
about the information and evidence the claimant is expected 
to provide.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In addition, the notice requirements apply to all five 
elements of a service-connection claim, including: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  Further, this notice must include notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

Notice errors are presumed prejudicial unless VA shows that 
the error did not affect the essential fairness of the 
adjudication.  To overcome the burden of prejudicial error, 
VA must show (1) that any defect was cured by actual 
knowledge on the part of the claimant; (2) that a reasonable 
person could be expected to understand from the notice what 
was needed; or, (3) that a benefit could not have been 
awarded as a matter of law.  Sanders v. Nicholson, 487 F.3d 
881 (2007).

In July 2005, prior to the initial adjudication of the claim 
for service connection for bilateral hearing loss, the 
Veteran was notified of the evidence not of record that was 
necessary to substantiate the claim.  He was told that he 
needed to provide the names of persons, agency, or company 
who had additional records to help decide his claim.  He was 
informed that VA would attempt to obtain review his claim and 
determine what additional information was needed to process 
his claim, schedule a VA examination if appropriate, obtain 
VA medical records, obtain service records, and obtain 
private treatment reports as indicated.

There is no allegation from the Veteran that he has any 
evidence in his possession that is needed for a full and fair 
adjudication of this claim.

Here, the Veteran is challenging the initial evaluation and 
effective date assigned following the grant of service 
connection.  In Dingess, the Court of Appeals for Veterans 
Claims held that in cases where service connection has been 
granted and an initial disability rating and effective date 
have been assigned, the typical service-connection claim has 
been more than substantiated, it has been proven, thereby 
rendering § 5103(a) notice no longer required because the 
purpose that the notice is intended to serve has been 
fulfilled.

Therefore, the Board finds that adequate notice was provided 
to the appellant prior to the transfer and certification of 
the Veteran's case to the Board and complied with the 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b).

Next, the statutes and regulations require that VA make 
reasonable efforts to assist the claimant in obtaining 
evidence necessary to substantiate a claim.  VA's duty to 
assist includes (1) obtaining records not in the custody of a 
federal department or agency; (2) obtaining records in the 
custody of a federal department or agency; (3) obtaining 
service medical records or other records relevant to active 
duty and VA or VA-authorized medical records; and, (4) 
providing medical examinations or obtaining medical opinions 
if necessary to decide the claim.  38 C.F.R. § 3.159(c).

VA has a duty to obtain a medical examination if the evidence 
establishes (1) a current disability or persistent or 
recurrent symptoms of a disability, (2) an in-service event, 
injury, or disease, (3) current disability may be associated 
with the in-service event, and (4) there is insufficient 
evidence to make a decision on the claim. McLendon v. 
Nicholson, 20 Vet. App. 79 (2006).

In this case, the Veteran's service medical records and all 
identified and authorized post-service medical records 
relevant to the issues on appeal have been requested or 
obtained.  VA medical examinations pertinent to the claim 
were obtained in November 2005 and June 2009.  Therefore, the 
available records and medical evidence have been obtained in 
order to make adequate determinations as to this claim.

In sum, the Board finds the duty to assist and duty to notify 
provisions have been fulfilled and no further action is 
necessary under those provisions.

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities found in 
38 C.F.R. Part 4.  The Board attempts to determine the extent 
to which the veteran's service-connected disability adversely 
affects the ability to function under the ordinary conditions 
of daily life, and the assigned rating is based, as far as 
practicable, upon the average impairment of earning capacity 
in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 
4.10 (2009).

Where there is a question as to which of two ratings shall be 
applied, the higher rating will be assigned if the disability 
picture more nearly approximates the criteria required for 
that rating.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7 (2009).  The Board will also consider 
entitlement to staged ratings to compensate for times since 
filing the claim when the disability may have been more 
severe than at other times during the course of the claim on 
appeal.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. 
Mansfield, 21 Vet. App. 505 (2007).

Ratings for bilateral defective hearing range from 
noncompensable to 100 percent.  The basic method of rating 
hearing loss involves audiological test results of organic 
impairment of hearing acuity as measured by the results of 
controlled speech discrimination tests (Maryland CNC), 
together with the average hearing threshold level as measured 
by pure tone audiometry tests in the frequencies of 1000, 
2000, 3000, and 4000 Hertz.  To evaluate the degree of 
disability from service-connected hearing loss, the rating 
schedule establishes eleven auditory acuity levels ranging 
from numeric level I for essentially normal acuity, through 
numeric level XI for profound deafness.  38 C.F.R. §§ 4.85-
4.87, Diagnostic Codes 6100 to 6110, Tables VI, VIa, VII 
(2009).  The rating of hearing impairment applies a 
structured formula which is essentially a mechanical 
application of the rating schedule to numeric designations 
after audiology evaluations are rendered.  Lendenmann v. 
Principi, 3 Vet. App. 345 (1992).

When the pure tone threshold at each of the four specified 
frequencies (1000, 2000, 3000, and 4000 Hertz) is 55 decibels 
or more, the rating specialist will determine the Roman 
numeral designation for hearing impairment from either Table 
VI or Table VIa, whichever results in the higher numeral.  
When the average pure tone threshold is 30 decibels or less 
at 1000 Hertz, and 70 decibels or more at 2000 Hertz, the 
rating specialist will determine the Roman numeral 
designation for hearing impairment from either Table VI or 
Table VIa, whichever results in the higher numeral.  That 
numeral will then be elevated to the next higher Roman 
numeral.  Each ear will be evaluated separately.  38 C.F.R. 
§ 4.86.

Based on a thorough review of the record, the Board finds 
that the preponderance of the evidence is against an initial 
rating higher than 10 percent for bilateral hearing loss.

VA medical records dated in March 2005 reflect that the 
Veteran had bilateral hearing aids.  

The Veteran underwent a VA audiological examination in 
November 2005 at which time he indicated that he had 
difficulty understanding what people were saying in all 
situations, especially with background noise.  He indicated 
that he had two stapedectomy operations in 1979 in the right 
ear and in 1991 on the left ear.  He reported a negative 
history of earaches, ear infections, or drainage.  During 
irrigation of his right ear canal in 1999 there was a 
perforation with a hemotympanum.  On examination, pure tone 
air conduction thresholds in the right ear at 1000, 2000, 
3000, and 4000 Hertz were 50, 55, 75, and 75 decibels, with 
an average of 64 decibels in the right ear.  The pure tone 
air conduction thresholds in the left ear at 1000, 2000, 
3000, and 4000 Hertz were 60, 70, 80, and 85, with an average 
of 74 decibels.  Speech recognition scores were 96 percent 
bilaterally.  He was diagnosed with mild sloping to severe 
mixed hearing loss but primarily sensorineural from 500 to 
4000 Hertz in the right ear, and mild sloping to severe mixed 
hearing loss from 500 to 4000 Hertz in the left ear.

Those audiometric findings reflect level II hearing 
bilaterally.  38 C.F.R. § 4.85, Table VI.  The proper rating 
where each ear is assigned Roman Numeral II is 0 percent.  
38 C.F.R. § 4.85, Table VII.

Pursuant to the Board's April 2009 remand, the Veteran was 
afforded a VA audiological examination in June 2009.  On 
examination, pure tone air conduction thresholds in the right 
ear at 1000, 2000, 3000, and 4000 Hertz were 50, 60, 70, and 
80 decibels, with an average of 65 decibels.  The pure tone 
air conduction thresholds in the left ear at the same 
frequencies were 60, 70, 85, and 95 decibels, with an average 
of 78 decibels.  Speech recognition scores in the right and 
left ears were 96 and 98 percent.  The Veteran was diagnosed 
with mild to severe mixed hearing loss in the right ear with 
moderate to profound mixed loss in the left ear.  The 
examiner opined that there was no need for medical follow-up 
for an ear or hearing problem and that the Veteran's hearing 
loss disability had no significant effects on his occupation 
and no effects on his usual daily activities.  38 C.F.R. 
§ 4.10 (2009); Martinak v. Nicholson, 21 Vet. App. 447 
(2007).

Those audiometric findings reflect level II hearing 
bilaterally.  38 C.F.R. § 4.85, Table VI.  The proper rating 
where each ear is assigned Roman Numeral II is 0 percent.  
38 C.F.R. § 4.85, Table VII.

The Veteran contends that the VA audiological examinations 
that assessed his hearing loss were unfair.  Specifically, he 
contends that the prosthetic implant in his ear should be 
viewed in much the same way as an artificial limb or heart, 
deserving of a minimum 50 percent rating for hearing loss, as 
his hearing is severely impaired and would be even more so 
should the prosthetic implant not function properly.  
However, the payment of additional compensation based upon 
the use of assistive devices is inconsistent with the purpose 
of VA compensation.  52 Fed. Reg. 44118 (1987), 64 Fed. Reg. 
25202, 25204 (1999).  Additionally, there is no evidence that 
the Veteran's prosthetic implant is not functioning properly 
at this time and if the Veteran's hearing worsens he is 
entitled to file a new claim for an increased rating at that 
time.  With respect to the adequacy of the VA examinations, a 
review of the November 2005 and June 2009 examination reports 
reveals that all subjective and objective findings necessary 
for evaluation of the Veteran's disability were observed and 
recorded.  In addition, on examination in June 2009 the 
examiner opined that the Veteran's hearing loss had no 
effects on his usual daily activities and no significant 
effects on his occupation.  Martinak v. Nicholson,  21 Vet. 
App. 447 (2007).  Thus, the examination appears complete and 
adequate.  Accordingly, a new examination is not necessary 
for evaluation of the Veteran's claim.  Barr v. Nicholson, 21 
Vet. App. 303 (2007).

The mechanical application of the rating schedule to the 
audiometric examination findings, level II hearing 
bilaterally on VA examination in November 2005 and June 2009 
provides a noncompensable rating for bilateral hearing loss.  
38 C.F.R. § 4.85, Table VII.  Thus, under the schedular 
criteria, the Board finds that the preponderance of the 
evidence is against an initial compensable rating for 
bilateral hearing loss.  The Veteran has not submitted any 
competent medical evidence showing that bilateral hearing 
loss has increased in severity since the November 2005 or 
June 2009 VA audiometric examinations.  Furthermore, the 
findings on examination do not warrant the use of Table VIa.  
38 C.F.R. § 4.86.  The Board finds that the competent medical 
evidence does not demonstrate that the Veteran's bilateral 
hearing loss meets the criteria for an initial compensable 
rating.

The Board has also considered whether the record raises the 
matter of an extra-schedular rating under 38 C.F.R. 
§ 3.321(b)(1).  In exceptional cases where schedular 
evaluations are found to be inadequate, consideration of an 
extra-schedular evaluation commensurate with the average 
earning capacity impairment due exclusively to the service-
connected disability or disabilities may be made.  The 
governing norm in an exceptional case is a finding that the 
case presents such an exceptional or unusual disability 
picture with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards.  38 C.F.R. § 3.321(b)(1).  In this case, the 
regular schedular standards are not inadequate.  With the 
exception of a two stapendectomy operations in 1979 and 1991, 
on the right ear and left ear, respectively, there is no 
evidence that he has been frequently hospitalized for 
treatment of his hearing loss since May 31, 2005, the 
effective date of service connection.  Neither does the 
record reflect marked interference with his employment.  The 
Veteran contends that his income is limited due to his 
hearing loss and that he can only work in positions that 
allow him to be on a phone with the use of a headset.  He 
also indicated that although he has been trained in the sales 
and service of financial products and services, he cannot 
conduct interviews with or meet prospective clients because 
he cannot hear them properly.  However, the objective 
evidence does not reflect that his bilateral hearing loss 
caused a marked interference with his employment beyond that 
contemplated by the assigned ratings, nor has he submitted 
any objective evidence of the same.  Therefore, the Board 
finds that referral for consideration of the assignment of an 
extraschedular rating for this disability is not warranted.

The Board recognizes the Veteran's contentions as to the 
severity of his bilateral hearing loss.  Lay statements are 
considered to be competent evidence when describing the 
features or symptoms of an injury or illness.  Falzone v. 
Brown, 8 Vet. App. 398 (1995).  As a layperson, however, the 
Veteran is not competent to provide an opinion requiring 
medical knowledge, such as whether the current symptoms 
satisfy diagnostic criteria.  Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992).  The Board acknowledges that the Veteran is 
competent to give evidence about what he experiences.  Layno 
v. Brown, 6 Vet. App. 465 (1994).  Competency, however, must 
be distinguished from weight and credibility, which are 
factual determinations going to the probative value of the 
evidence.  Rucker v. Brown, 10 Vet. App. 67 (1997).  As a 
result, the Veteran's assertions do not constitute competent 
medical evidence in support of an initial compensable rating 
for bilateral hearing loss.

In sum, the Board finds that the weight of the credible 
evidence demonstrates that the Veteran's bilateral hearing 
loss has not warranted a compensable rating at any time since 
the original grant of service connection.  Fenderson v. West, 
12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 
(2007).  As the preponderance of the evidence is against the 
claim for an increased rating, the claim must be denied.  
38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).




ORDER


An initial compensable rating for bilateral hearing loss is 
denied.



____________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


